Citation Nr: 0412323	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  01-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbosacral 
strain.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a sinus disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to October 
1982.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board observes that the veteran's claims of entitlement 
to service connection for a lumbosacral strain, a sinus 
disorder, and a lung disorder were first considered and 
denied by the RO in an unappealed July 1988 rating decision.  
See 38 U.S.C.A. § 7105(c) (West 2002) (if a notice of 
disagreement (NOD) is not filed within one year of notice of 
the RO's decision, the RO's determination becomes 
final and binding on the veteran based on the evidence then 
of record).  See also 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.302 (2003), etc.  And although the RO, in its more recent 
August 1999 decision at issue, initially determined whether 
new and material evidence had been received to reopen the 
claims, the Board also must make this threshold preliminary 
determination, regardless, because this affects the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the merits of them on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  So the 
issues on appeal are whether new and material evidence 
has been received to reopen these claims.

Unfortunately, further development is required with regard to 
the veteran's claim of new and material evidence to reopen 
the previously denied claim of service connection for a lung 
disorder, before deciding whether this claim has merit.  So, 
for the reasons explained below, this claim is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part concerning this claim.

In addition, the veteran, in a March 1999 statement, appears 
to have raised claims for service connection for hypertension 
secondary to her now service-connected PTSD and for service 
connection for a sleep disorder.  These additional claims, 
however, are not currently before the Board.  See 
38 C.F.R. § 20.200 (2003).  So they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claims for low back and sinus disorders, 
apprised of whose responsibility-her's or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of her appeal 
concerning these claims has been obtained.

2.  In an unappealed July 1988 rating decision, the RO denied 
the veteran's claims for service connection for a lumbosacral 
strain, a sinus disorder, and a lung disorder.

3.  Some of the evidence submitted and otherwise obtained 
since that July 1988 rating decision is not cumulative of 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for a lumbosacral strain 
and a sinus disorder.

4.  There is no persuasive medical nexus evidence of record, 
however, indicating the veteran developed a lumbosacral 
strain as a result of her service in the military.

5.  There also is no persuasive medical nexus evidence of 
record indicating she developed a sinus disorder as a result 
of her service in the military.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a lumbosacral strain.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2003).

2.  The veteran's lumbosacral strain was not incurred or 
aggravated during her active military service.  38 U.S.C.A. 
§§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2003).

3.  New and material evidence also has been received to 
reopen the claim for service connection for a sinus disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2003).

4.  The veteran's sinus disorder was not incurred or 
aggravated during her active military service.  38 U.S.C.A. 
§§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As a preliminary matter, on November 9, 2000, the VCAA became 
law.  It potentially applies to all claims for VA benefits 
and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires that VA assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).



First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete her claims.  The August 1999 rating 
decision appealed and November 2000 statement of the case 
(SOC), as well as the May, October, and November 2003 
supplemental statements of the case (SSOCs), notified her of 
the evidence considered and the pertinent laws and 
regulations.  The RO indicated that it would review the 
information of record and determine what additional 
information was needed to process her claims.  In addition, a 
March 2003 letter and the May 2003 SSOC included the criteria 
for granting service connection.  Both documents also 
provided information regarding other regulations pertaining 
to her claims.  Likewise, the March 2003 letter, as well as 
additional correspondence, notified her of the provisions of 
the VCAA, the kind of information needed from her, and what 
she could do to help her claims, as well as VA's 
responsibilities in obtaining evidence.  See, e.g., Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

That notification, however, notwithstanding, the Board 
observes that the RO did not comply with all applicable 
notice provisions of the VCAA with regard to the issue of 
whether new and material evidence had been received to reopen 
the claims (versus mere entitlement to service connection 
once the claims are reopened).  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
veteran of what evidence he was required to provide and what 
evidence VA would attempt to obtain).  But a remand for 
compliance with the notice provisions of the VCAA, to cure 
this procedural defect, is unnecessary since the Board 
is reopening the claims, regardless.  So the veteran will not 
be prejudiced because she already has been provided the 
applicable provisions of the VCAA with regard to establishing 
her entitlement to service connection.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been satisfied 
to the extent necessary.



While, in the March 2003 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
60 days, the letter also informed her that she had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since that VCAA 
letter.  See also the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)).  This new Act 
clarifies that VA may indeed make a decision on a claim 
before expiration of the one-year period following a VCAA 
notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1) (West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claims.  Concerning 
this, her service medical records (SMRs) and VA medical 
records have been obtained.  She also has been afforded a 
VA examination.  38 U.S.C.A. § 5103A(d).  And she and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
adjudicating her claims.  So the Board is satisfied that the 
requirements under the VCAA have been met and the appeal now 
may be decided.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a veteran before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this particular 
case, the initial AOJ decision was made prior to November 9, 
2000, the date the VCAA was enacted.  VA believes this 
decision is incorrect as it applies to cases, as here, where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issues of whether new and 
material evidence has been received to reopen the veteran's 
claims for service connection for a lumbosacral strain and a 
sinus disorder, substantially complete applications were 
received in March and April 1999.  Thereafter, in a rating 
decision dated in August 1999, these claims were denied.  
Only after the initial, August 1999, rating action was 
promulgated did the AOJ, in March 2003, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by her, what information and 
evidence will be obtained by VA, and the need for her 
to submit any evidence in her possession pertaining to her 
claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying her 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary of VA can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant 
by stating, "[T]he Secretary has failed to demonstrate that, 
in this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant."

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be 
non-prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose of 
having the AOJ provide a pre-initial adjudication notice.  
The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2003 was 
not given prior to the first AOJ adjudication of her claims, 
the notice was provided by the AOJ prior to the issuance of 
the May 2003, October 2003, and November 2003 SSOCs, as well 
as prior to the transfer and certification of her case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC provided to the veteran.  She has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide her appeal would not be 
prejudicial error to her.

II.  New and Material Evidence

As already mentioned, the veteran's claims of entitlement to 
service connection for a lumbosacral strain and a sinus 
disorder were first considered and denied in a July 1988 RO 
rating decision.  The basis of the initial denial for a 
lumbosacral strain was that there was no evidence the 
veteran's lumbosacral strain was either incurred or 
aggravated during her service.  And as for her claim of 
entitlement to service connection for a sinus disorder, it 
was originally denied on the basis that her sinus disorder 
preexisted her service and was not aggravated by her service.  
In making these determinations, the RO relied on information 
contained in her service medical records (SMRs) and VA 
examination reports.  



The veteran's Report of Medical History for purposes of 
enlistment showed that she acknowledged experiencing ear 
problems, sinusitis, hearing loss, and hay fever, which she 
treated with Dimetapp.  Clinical evaluation was normal.  She 
was treated at various intervals from May through November 
1980 for a cough, chest pain, ear problems, and sinus 
problems.  Diagnoses included upper respiratory infection, 
allergic sinusitis, and bronchitis.  In September 1980, she 
was treated for complaints of low back pain, without a 
history of injury.

In March, August, and September through December 1981, the 
veteran was again treated for ear problems, coughing, 
sneezing, and sinus problems.  Diagnoses included otitis 
media and upper respiratory infections.  In November 1981, 
she was treated for some pain after falling off of a roof and 
landing on her coccyx area.  There was slight pain to touch, 
upon bending, and when walking.  The assessment was a slight 
contusion to the coccyx, and X-rays were negative for an 
abnormality.  

The veteran's September 1982 Report of Medical History 
indicates that she noted a history of ear, nose, or throat 
trouble, hay fever, hearing loss, and chronic cough.  She 
also noted a history of seasonal congestion and frequent ear 
problems.  The contemporaneous Report of Medical Examination 
shows that clinical evaluation of her nose, sinuses, ears, 
and musculoskeletal system was normal.

The veteran's service in the military ended the following 
month, in October 1982.

VA medical records from 5 years later, in October and 
November 1987, showed that the veteran complained of 
recurrent sinus problems and chronic back pain, 
with radiation down her right leg.  Upon examination, her 
tympanic membranes were normal, her nasal passages were 
severely congested, and her mucus membranes and pharynx were 
red.  She also had some straightening of her 
lower lumbosacral spine, but her pelvic brims were level.  
The impression was chronic sinusitis, aggravated by smoking, 
and chronic lumbosacral disc disease.  An X-ray of the 
lumbosacral spine was unremarkable, as there was no evidence 
of significant degenerative changes, alignment was normal, 
vertebral discs and bodies were well preserved, and there was 
no evidence of spondylolisthesis or spondylolysis.  Other, 
associated treatment notes show diagnoses of rhinosinusitis 
and vasomotor rhinitis.

March 1988 VA examination reports state the veteran recounted 
a history of recurrent sinus infections with drainage in her 
ears during her service and a history of childhood ear 
disease.  She also reported a history of low back pain, with 
radiation, since she fell off a roof in March 1981 and landed 
on her coccygeal area.  Physical examination of the sinuses 
showed a normal mouth and pharynx, with a good nasal airway.  
There was no evidence of sinus disease, but an X-ray showed 
some ethmoid involvement in the right sinus.  The impression 
was recurrent sinusitis by history.  Orthopedic examination 
of the back showed a level pelvis, normal female lumbar 
lordotic curve, with normal muscle tone.  There was no spasm, 
but there was tenderness around the lumbosacral joint of the 
back, with questionable radiation into the right posterior 
hip area.  There was also no weakness or atrophy of the lower 
extremities.  The diagnosis was post-traumatic, chronic 
lumbosacral strain and the VA examiner noted that X-rays were 
not ordered because all previous X-rays were negative.  

In March 1999, the veteran filed another claim for service 
connection for residuals of a back injury, and in April 1999 
she also filed another claim for a sinus disorder.  The RO 
approached her claims, properly, as issues of whether new and 
material evidence had been received to reopen these 
previously denied claims.  And in an August 1999 decision, 
the RO found that the evidence received since the prior 
denials was new, but not material, as the VA medical records 
submitted did not show treatment for a back order and did not 
show that her sinusitis was related to her service in the 
military.  This appeal ensued.

Following an informal conference between the veteran's 
representative and a Decision Review Officer (DRO) at the RO, 
the DRO reopened the veteran's claims of entitlement to 
service connection for a lumbosacral strain and a sinus 
disorder.  SSOCs concerning these claims were issued 
following the VCAA notice letter in March 2003 and the 
receipt of additional medical evidence in May, October, 
and November 2003.

As previously indicated, the Board must address the issue of 
new and material evidence, before doing anything else, 
because this determines the Board's jurisdiction to reach the 
underlying claims to adjudicate them on a de novo basis.  See 
Barnett at 1384.  If the Board finds that no such evidence 
has been offered, the analysis must end, and the RO's 
determination in this regard becomes irrelevant, as further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claims, and adjudicated them on their merits, 
without violating due process, any finding on the merits 
entered when new and material evidence has not been submitted 
"is a legal nullity."  See Butler v. Brown, 9 Vet. App 167, 
171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  See also Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001) (The statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
In this regard, the Board notes that the RO, as previously 
mentioned, adjudicated the veteran's claims as issues of 
whether new and material evidence had been submitted to 
reopen them in the August 1999 rating decision.  But still, 
the appropriate method of analysis for the Board is to first 
make this determination, itself, and only then-if the Board 
agrees that new and material evidence has been submitted, can 
the Board reopen the claims and adjudicating them on the full 
merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  In addition, even where the 
veteran files an NOD, but fails to perfect his appeal within 
sixty days of the date on which the SOC was mailed or within 
one year from the date of mailing the notice of the decision, 
the RO's determination still becomes final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 
20.1103.  And once an RO's decision becomes final and 
binding, absent the submission of new and material evidence, 
the claims may not be reopened or readjudicated by the VA.  
See 38 U.S.C.A. § 5108.

In this case, the veteran did not file an NOD after the July 
1988 rating decision.  Therefore, that rating decision is 
final and binding on her based on the evidence then of record 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.302, 20.1103.  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  But if the 
evidence in question is new, but not material, the inquiry 
ends and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a). The Board notes that new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a veteran 
attempting to reopen a previously denied claim.  See 38 
C.F.R. §§ 3.156(a), 3.159(c) (2003).  But these specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claims were filed before that date, the new version of the 
regulation is inapplicable in this case.  Rather, the former 
definition of new and material evidence must be used.  
See 38 C.F.R. § 3.156(a) (2000).



The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Final Definition," 55 Fed. Reg. at 52274 (1990)).  
If all of the tests are satisfied, the claim must be 
reopened.

The additional evidence submitted or otherwise obtained since 
the RO's July 1988 rating decision includes a March 1999 New 
York State Office of Temporary and Disability Assistance 
Division of Disability Determination report, completed by a 
VA physician, which states that the veteran was being treated 
for post-traumatic stress disorder (PTSD), depression with 
psychotic features, chronic obstructive pulmonary disease 
(COPD), and reflux disease.  The VA physician who completed 
the report noted the findings of the veteran's most recent 
mental status examination and indicated the veteran was 
unable to work due to her mental status.

Private medical records from B. M. Bartolotto, M.D., dated 
from August 1986 to April 2002 were also submitted.  In 
August 1986, the veteran complained of low back pain and 
fatigue, particularly after prolonged standing, with 
radiation and exacerbation during her menses.  She reported 
that she fell 40 to 60 feet onto her back three years 
earlier, while in the service, and that she had experienced 
persistent symptoms since then.  She also reported that she 
injured herself at work two years earlier, when lifting, 
which caused much lower back discomfort, for which she was 
treated with medication.  She related that she worked as a 
cook, with long hours of standing, which also exacerbated her 
condition.  Physical examination showed a guarded gait due to 
stiffness, pain on flexion, decreased lateral flexion, 
stiffness in the lower back, positive straight leg raising, 
and a negative heel and toe walk.  Upon percussion, there was 
tenderness from T12-S1 and her left paraspinal musculature 
was swollen.  The diagnosis was bilateral thoracolumbar 
myalgia with T12-L1 and L5-S1 intersegmental dysarthria.

Additional 1986 and 1987 treatment notes from Dr. Bartolotto 
state the veteran was treated for cervical dorsal spasm and 
tenderness due to tension at work and home, persistent lower 
back stiffness and soreness, right scapular and lumbosacral 
discomfort, and hip discomfort from working while standing on 
concrete for long periods of time.  She was diagnosed with 
right lumbosacral gluteal myofasciitis with L5-S1 
intervertebral extension neuropathy.

Treatment notes dated in 1988 and 1989, also from Dr. 
Bartolotto, state the veteran was treated for persistent 
spasm and discomfort of the thoracolumbar region and 
bilateral lumbosacral discomfort and spasm, as well as 
transient left cervical discomfort and spasm.  In April 1989, 
she reported that she had mid and lower back stiffness and 
soreness and upper arm fatigue after she slipped and fell 
while mopping the floor.  Physical examination showed full 
cervical range of motion, negative cervical compression, 
thoracolumbar discomfort upon range of motion, intact upper 
and lower extremity dermatomes, and full upper trunk muscle 
group strength.  There was also positive percussion at the 
T8-10 and L-1 vertebral levels, as well as bilateral 
thoracolumbar paraspinal spasm.  Dr. Bartolotto indicated 
the veteran was taking anti-inflammatories for a "low back 
disorder sustained in service."

Still other records from Dr. Bartolotto, dated from 1990 
through 1993, show continued treatment of the veteran's 
thoracolumbar discomfort and spasm, lumbosacral discomfort 
and spasm, and mid-thoracic paraspinal musculature, as well 
as tenderness of the T12-L1 vertebral levels.  In May 1990, 
she reported that she underwent a CT scan, which was 
negative, and that she was diagnosed with a L5 mid-line disc 
bulge.  In December 1990, she complained of persistent lower 
back discomfort and reported that she was seeking workers' 
compensation benefits for her low back problems after being 
fired from her job at a restaurant.  A September 1991 record 
notes that she complained of dull aching and stiffness of the 
general cervicodorsal area and that she had been depressed 
for several months.

The veteran was not seen by Dr. Bartolotto again until 
December 1997, when she reported that, while working as a 
cook in November 1997, she slipped on a tile floor and fell, 
hitting her right upper back and shoulder and jarring her 
neck.  She related that after the fall, she had neck, upper 
back, and shoulder pain, which increased, and that she had 
since returned to full-time work, with limited lifting 
activities.  She also complained of a spotty, diffuse 
paresthesia over the right forearm and hand, with a 
subjective decrease in strength and endurance.  Physical 
examination centered on her cervical spine, but Dr. 
Bartolotto noted that she had a normal station and tandem 
gait.  Cervical spine X-rays were negative.  

VA medical records also have been associated with the 
veteran's claims folder.  These records show that a 
psychotherapist and social worker treated her for her PTSD 
and alcohol abuse from August 1997 to December 1999.  March 
and August 1998 treatment notes show a diagnosis of COPD, and 
a March 1998 radiology report shows that a chest X-ray was 
normal.  In April 1999, she was treated for bronchitis and 
chronic sinusitis.  A May 1999 primary care treatment note 
shows that she was seen for headaches and COPD.

In September 2000, the veteran underwent a VA psychiatric 
examination.  She reported a history of asthma, for which she 
took medication

A January 2001 VA medical opinion from the VA physician who 
performed the veteran's March 1999 New York State Disability 
Evaluation regarding her mental status states she continued 
to have chronic sinus problems, which were a result of her 
multiple treatment for sinus problems during her service.  
This VA physician also stated the veteran's back pain was due 
to a fall from a building during her military service, after 
which she was treated for back pain.

A December 2001 clarification from the VA physician who 
provided the January 2001 opinion states that she reviewed 
the veteran's copies of her service medical records and VA 
medical records from October 1982 to October 1987 before 
issuing the January 2001 opinion.  The physician also stated 
that her opinion was based on the veteran's complaints during 
service, which had continued since then.

Dr. Bartolotto treated the veteran again in March 2002.  Dr. 
Bartolotto noted the veteran had been granted disability 
benefits from VA and the Social Security Administration (SSA) 
for post-traumatic stress disorder (PTSD).  He also noted the 
veteran was on psychiatric medication, but continued to 
complain of lower back pain, for which she also received 
medication.  She reported that she spent her time at home, 
painting and relaxing, but that she had increasing discomfort 
and stiffness of her neck and shoulders, without upper 
extremity involvement, paresthesias, or numbness.  
Examination of her cervical spine and shoulders was 
undertaken, as was treatment of her cervical spine.  An April 
2002 treatment note states that she reported improved, 
decreased lower back discomfort, with "waxing and waning" 
lower back dull aching.  Examination showed lower trunk 
extension to 30 degrees and L5 subluxation.

In addition, a duplicate copy of the veteran's October and 
November 1987 VA medical records was associated with the 
veteran's claims file in April 2003.

The veteran also underwent a VA examination in April 2003.  
According to the report of that evaluation, she complained of 
chronic sinusitis, with hay fever or an allergic-type 
reaction precipitating the development of sinusitis.  She 
also reported that her sinusitis occurred during the winter 
and during a change of seasons.  On objective physical 
examination, there was no tenderness to percussion of the 
frontal or maxillary areas and there was no purulence.  She 
had a slight right-sided deviation of the septum.  She moved 
a normal amount of air from the nares and her oral mucosa and 
nasopharynx were within normal limits.  The VA examiner noted 
that the veteran's enlistment physical showed a history of 
sinusitis and hay fever and that her service medical records 
show recurrent nasal congestion and upper respiratory 
infections.  The VA examiner opined that the veteran had 
sporadic, allergy- and seasonally-related problems with her 
sinuses, including when she was in service, but that it was 
not likely that she had chronic continuous sinusitis.  The VA 
examiner reiterated that the veteran's sinus problems 
appeared to be allergen-related.  

The veteran also complained of low back pain.  She reported 
that she had occasional low back pain in service in September 
1980, which was diagnosed as a possible kidney infection.  
She also reported that she fell off a roof and landed on her 
coccyx in November 1981, but that X-rays of her coccyx were 
negative.  The examiner noted that the veteran's service 
medical records were negative for back or buttock pain for 
the rest of her service, and that the first post-service X-
rays of the lumbosacral spine, in October 1987, were 
negative.  The examiner also noted that a March 1988 VA 
examination report showed a diagnosis of post-traumatic 
chronic lumbosacral sprain.  Physical examination showed a 
normal gait and station.  Flexion of the lumbar spine was 
from 0 to 90 degrees; extension was from 0 to 15 degrees; and 
right and left lateral flexion was from 0 to 25 degrees, 
which was characterized by the examiner as normal.  The 
veteran's patellar and Achilles tendon reflexes were 3/3, 
bilaterally, and there was no evidence of any major muscle 
atrophy of her lower extremities.  Straight leg raising was 
to 80 degrees, bilaterally.  X-rays of the lumbosacral spine 
were negative.  The VA examiner concluded that the veteran 
had an intermittent lumbar spine sprain/spasm, which "could 
be related to [her] exogenous obesity."  The VA examiner 
opined that the veteran's back pain was not attributable to 
her single, November 1981, low back trauma, as she had no 
other, subsequent complaints of back problems during her 
service.



Some of the above evidence is new and material and, 
therefore, sufficient to reopen the veteran's claims of 
entitlement to service connection for a lumbosacral strain 
and a sinus disorder.  Some of this evidence supports her 
contention that she currently has low back and sinus 
disorders and that these disorders are causally related to 
her period of service.  The January and December 2001 VA 
medical opinion clarification, in particular, substantiate 
her claims because these records provide evidence of a nexus 
or link between her alleged in-service low back injury and 
sinus problems and her current lumbosacral strain and sinus 
disorder.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  As such, these records are 
neither cumulative nor redundant, and they are so significant 
they must be considered in order to fairly decide the merits 
of these claims.  See 38 C.F.R. § 3.156(a).  So these claims 
are reopened.

The Board must now consider the veteran's reopened claims on 
the full merits.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  
Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary, however.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his/her entrance into 
service, or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service beyond its natural progression.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, after having determined the presence of a 
pre-existing condition, the Board must first determine 
whether there has been any measurable worsening of the 
disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).

There is no persuasive medical nexus evidence of record 
indicating the veteran's lumbosacral strain and sinus 
disorder were incurred during or as a result of her military 
service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  In 
reaching this conclusion, the Board realizes the veteran was 
treated during service in November 1981 for low back pain 
following a fall from a roof.  However, her service medical 
records indicate that physical examination and X-rays were 
negative, except for a slight contusion (i.e., bruise) on her 
coccyx, for which she received no further treatment.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  Similarly, her separation 
examination was negative.  In addition, she did not again 
receive treatment for her back until 1987, approximately five 
years after her discharge.  Further, post-service private and 
VA medical records show several significant, intercurrent 
injuries during the intervening years since her discharge 
from service, including lifting injuries in 1984, a fall in 
1989, and another fall in 1997.

Other records show the veteran also filed for workers' 
compensation benefits in 1990, following back problems due to 
her work as a cook.  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not 
service connected where they are clearly attributable to 
intercurrent causes).  

While the Board also acknowledges the veteran was treated in 
service for sinus problems, variously diagnosed as an upper 
respiratory infection and allergic sinusitis, she also 
reported a history of sinusitis and hay fever at her 
enlistment into the military.  And this was documented in her 
permanent file.  So there was objective clinical evidence of 
problems with her sinuses even when she started on active 
duty.  38 U.S.C.A. § 1111, 1132; 38 C.F.R. §§ 3.303(c); 
3.304(b).  And this, in turn, means that VA does not have to 
rebut the presumption of soundness at service entrance 
because this presumption did not attach.  See VAOPGCPREC 3-
2003 (July 16, 2003).  Moreover, there is no medical evidence 
indicating this condition permanently worsened or otherwise 
increased in severity beyond its natural progression (i.e., 
was aggravated) during her service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) and (b).

The veteran's reports regarding her medical history and 
separation examination characterized her sinus problems as 
seasonal in nature, and the objective clinical evaluations of 
her nose and sinuses were normal.  Furthermore, she was not 
treated again for sinus problems until 1987, approximately 5 
years after her discharge from service.  And more recent VA 
and private treatment records do not show treatment for her 
sinuses again until 1999.  Likewise, the March 1988 and 
April 2003 VA examinations were negative for chronic sinus 
disease.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").   See also Degmetich v. Brown, 104 
F.3d 1328 (1997) (also interpreting § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  



More significantly, the April 2003 VA examiner definitively 
concluded that the veteran's lumbosacral strain and sinusitis 
were not related to her military service, This is in stark 
contrast to the opinion of another VA physician in January 
and December 2001, wherein she opined that the veteran's low 
back and sinus disorders were incurred in service because she 
was treated for sinus problems and the November 1981 
coccygeal injury during her service and reported that her 
complaints had continued since that time.  However, the Board 
gives more probative weight to the April 2003 VA examiner's 
opinion because it appears the January and December 2001 
opinion, to the contrary, was based largely, if not entirely, 
on an inaccurate factual premise related by the veteran, 
herself, as opposed to an independent objective review of the 
relevant medical and other evidence.  See Reonal v. Brown, 5 
Vet. App. 458 (1993) (the presumption of credibility is not 
found to "arise" or apply to a statement of a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).

As mentioned earlier, there is other probative evidence 
indicating the veteran has had significant, occupational 
injuries to her back since service with numerous complaints 
either immediately or very nearly after those incidents.  
Conversely, as pointed out in April 2003 by the VA examiner, 
she had only a single isolated incident of low back trauma in 
service, in November 1981, and even considering that there 
were no other subsequent complaints of back problems for the 
duration of her period of active duty.  Similarly, as also 
indicated by this VA physician, she merely had sporadic, 
seasonal allergy symptoms involving her sinuses 
that were totally unaccounted for by the other VA physician 
in her January and December 2001 opinions supporting the 
claims.  Sinus symptoms, as here, which are related to 
seasonal allergies cannot be service connected because the 
precipitating cause is not the veteran's service in the 
military, and there is no indication of a worsening of these 
symptoms while in service to suggest aggravation of the known 
pre-existing condition beyond its natural progression.  See, 
e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998)]

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant SMRs or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis.  
See also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229 (1993).  Consequently, the 
Board does not give much probative value to the statement by 
Dr. Bartolotto that the veteran had a "low back disorder 
sustained in service," as he blindly accepted the veteran's 
own unsubstantiated assertions and history as fact.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
Also, Dr. Bartolotto provided no reasoning or rationale other 
than the veteran's own association of her symptomatology with 
her November 1981 fall.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence).  The same is true of 
the VA physician's opinion in January and December 2001.

The April 2003 VA examiner's opinion, on the other hand, has 
significantly more probative weight since the opinion was 
based on a review of the complete record, and not reliance on 
unsubstantiated allegations.  The April 2003 VA examiner not 
only considered the veteran's assertions and history, but 
undertook a comprehensive examination of her and, still yet, 
a review of the entire evidentiary record.  
Thus, the preponderance of the evidence is against the claim, 
meaning the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for a lumbosacral strain and sinus 
disorder must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The claim for service connection for a lumbosacral strain is 
reopened, but denied.

The claim for service connection for a sinus disorder also is 
reopened, but denied.


REMAND

As alluded to earlier, on November 9, 2000, the President 
signed into law the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (2003).  It potentially applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claim for benefits.  
Changes potentially relevant to this particular veteran's 
appeal include the establishment of specific procedures for 
advising her and her representative of information required 
to substantiate her claim, a broader VA obligation to obtain 
relevant records and advise her of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claim.  

A review of the record does not indicate the veteran has been 
advised of the changes brought about by the VCAA, as they 
relate to her current petition to reopen her previously 
denied claim for service connection for a lung disorder.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
realizes that she was provided an explanation of the law and 
the evidence required to substantiate her claims for service 
connection for a lumbosacral strain and sinus disorder in a 
March 2003 letter.  However, mere notification of the 
provisions of the VCAA, without a discussion of the veteran's 
rights and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained with regard to the specific 
issue before the Board (here, a lung disorder), is 
insufficient for purposes of compliance with the VCAA.  As a 
consequence, her claim for a lung disorder was certified to 
the Board without her being given appropriate notice of her 
rights and responsibilities, and VA's responsibilities, under 
the VCAA.  And the Board, itself, cannot correct this 
procedural due process deficiency; the RO must do this 
instead.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  For example, notification of 
the regulatory provisions, without a discussion of the 
necessary evidence to be obtained with regard to the specific 
issue before the Board, is insufficient for purposes of 
compliance with the VCAA.  In short, the Court has indicated 
that VA must satisfy its duty to notify the veteran as to 
what is needed to substantiate her claim and its duty to 
notify her of VA's responsibilities in assisting her in the 
development of her claim.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Accordingly, despite the 
RO's best efforts to prepare this claim for appellate review 
by the Board, a remand is required.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA (concerning the 
claim for a lung disorder) is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of her petition to 
reopen this previously denied claim and 
the evidence, if any, the RO will obtain 
for her.  Also advise her that she should 
submit any relevant evidence in her 
possession concerning this claim.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning her petition 
to reopen the previously denied claim of 
entitlement to service connection for a 
lung disorder.  The prior notification, 
in the March 2003 letter, was 
insufficient.  The VCAA notification also 
must apprise her of the kind of 
information and evidence needed from her, 
and what she could do to help her claim, 
as well as her and VA's responsibilities 
in obtaining evidence.  And she must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding this 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Then readjudicate the claim for a 
lung disorder in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to the veteran's 
satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration 
of this claim.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal for service connection for a lung 
disorder.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of her until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



